Citation Nr: 1740261	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-12 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD)/major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a hearing before a Decision Review Officer in September 2006 and at a videoconference hearing before the undersigned Veterans Law Judge in August 2009.  

The Board previously granted a petition to reopen this claim, and remanded the matter on the merits to the RO in November 2016.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service. 

2.  Hypertension is not caused or aggravated by service-connected PTSD/MDD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Hypertension is not proximately due to, the result of, or aggravated by service connected disability.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  These duties have been met as explained herein.

VA's duty to notify was satisfied by February 2005 letter as well as by a March 2010 post-initial adjudication VCAA notice letter, which cured any possible procedural defect.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that the Veteran's service treatment records, VA treatment records, and obtainable private treatment records relevant to the Veteran's increased rating claim have been obtained.  Social Security Administration (SSA) has informed VA that there are no SSA medical records.  The Veteran has waived AOJ consideration of any additional evidence.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The actions of the VLJ at the Board hearing supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.


II.  Service Connection

A.  Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b)  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

B.  Analysis

The Veteran avers that his current hypertension is related to service.  He theorizes that his hypertension manifested during the presumptive period, and alternatively that it is secondary to his service-connected MDD/PTSD.  The Board has considered each applicable theory of service connection as set forth in the analysis below, but finds the preponderance of the evidence is against the claim under any theory.

The Veteran has current hypertension disability.  Pertinent VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension presently as it is noted in post-service VA treatment and examination records for many years.  

Service treatment records are negative for any diagnosis of, notation of, or treatment for hypertension in service.  His enlistment examination in March 1972 included no diagnosis of hypertension.  Blood pressure was 130/70.  At his separation examination in March 1974, blood pressure was 124/76, and there was no finding or note of high blood pressure.  

A June 7, 1974, post-service VA treatment record provides a diagnosis of hypertension, mild, labile, essential.  Three blood pressure readings are documented: 170/90, 144/86, and 142/82.  A treatment noted dated June 18, 1974, documents blood pressure readings of 156/96 and 140/90.  A July 10, 1974, treatment note documents blood pressure readings of 154/84 and 136/80.  An August 1975 VA examination documents blood pressure readings of 140/104 and 140/100.  Notably, this August 1975 VA examination is over one year after the Veteran's March 1974 separation.

Thus, diastolic blood pressure readings predominantly over 90 are not demonstrated until the August 1975 VA examination, over one year after separation from service.  Isolated systolic hypertension of predominantly 160mm or greater with a diastolic blood pressure of less than 90mm was not shown.  38 C.F.R. § 3.307, 3.309, 4.104, Diagnostic Code 7101 Note 1, (2016).  

It is conceded that private and VA treatment records show continued diagnosis of hypertension.  The Veteran testified and the record reflects that the Veteran has been on medication for essential hypertension for many years.  Notes from his treating doctor show treatment from approximately 1978, and reflect the Veteran's report that he has had hypertension "since 1974."  A June 2004 letter from the Veteran's sister reflects her statement that he has treated either with VA or a private physician since the above VA encounters in 1974.  However, he has presented no additional medical opinion evidence suggesting a link between his hypertension and service.  

Noting that the Veteran alleged a causal connection between his service-connected PTSD/MDD and hypertension, Board reopened the claim and remanded this matter for an opinion on etiology of hypertension.  A VA medical opinion was rendered in December 2016 by a physician who reviewed the record.  The physician found it less likely than not that the hypertension was related to either service or service-connected mental health disability.  The rationale was as follows:

There is no evidence in the STRs that the vet had hypertension during service. There is no evidence in the medical literature demonstrating that stress or depression causes hypertension. Although there are a few reports of an association between PTSD, depression, or stress and hypertension, none of these reports shows a cause and effect relationship. An association proves nothing other than an association. Further there is no consistent evidence in the literature that MDD worsens/aggravates hypertension beyond its normal course. The veteran is on 3 anti-hypertensives and this amount of medicine is not unexpected for a significantly overweight 64 y/o male. 

Thus, the above review of the reveals no blood pressure reading indicative of hypertension per VA regulations until August 1975, over a year following service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

It is uncontroverted that hypertension as defined in controlling VA regulations has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  As the evidence establishes that the Veteran did not have characteristic manifestations of this chronic disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.  Here the Board points out that the specific criteria for hypertension as currently defined by VA were not met until after a year following service, in August 1975.  

The availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 C.F.R. § 3.304 (d). 

The Board notes that there is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to any in-service event.  The only medical opinion of relevance, the 2016 VA opinion, does not indicate any relationship between hypertension and service or service-connected disability.  The evidence falls short of suggesting a nexus between hypertension and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions that are applicable to this issue.  Because of this, the lay statements are outweighed by the VA opinion.  Accordingly, service connection for hypertension on a direct basis is not warranted.

Considering the facts under the theory of secondary service connection, the Board also finds that the most probative evidence of record weighs against the Veteran's claim. 

The Veteran's statements stand as the only evidence in support of this theory.  However, he is not competent to opine on such a complex medical matter, as explained above.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between hypertension and service-connected psychiatric disability is the 2016 VA medical examiner's opinion.  He reviewed the Veteran's record, to include the private medical evidence, and more saliently, he addressed the record of the Veteran's hypertension and PTSD/MDD diagnoses, and provided an opinion on secondary service connection based upon his knowledge of the facts of the Veteran's case and known medical principles.  He reviewed the Veteran's medical data and saw no indication of worsening of hypertension or aggravation, and he found no proof of cause and effect between the two disabilities for this Veteran.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the 2016 medical opinion.  The private doctor's reports merely acknowledge that the Veteran has longstanding hypertension.  These statements cannot be read for an opinion addressing causation or aggravation of the hypertension.

In sum, the evidence deemed most probative by the Board (the 2016 VA medical opinion) establishes that service connection for hypertension, to include as secondary to PTSD/MDD, is not warranted.  The evidence establishes that hypertension was not manifest as defined by VA during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service.  Additionally, the evidence shows that hypertension was not caused or aggravated by PTSD/MDD.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD)/major depressive disorder (MDD), is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


